Exhibit 10.13

Master Services Agreement

This Master Services Agreement is made this 4th day of August, 2006 (the
“Effective Date”) between X.L. America, Inc., a company incorporated under the
laws of Delaware (“XLA”) (for purposes of this form of agreement, the “Service
Provider”); and XL Financial Administrative Services Inc., a company
incorporated under the laws of Delaware (“XLFAS”) (for purposes of this form of
agreement, the “Company”) (each a “Party” and collectively the “Parties”).

WHEREAS:

Service Provider and Company are currently wholly owned subsidiaries of the XL
Capital Ltd group of companies (“XL Group”); and

Service Provider provides certain services to XL Group companies including the
Company; and

It is contemplated that an initial public offering will be made of a portion of
the capital stock of Security Capital Assurance Ltd, a parent of the Company,
resulting in partial public ownership of Security Capital Assurance Ltd; and

Service Provider and the Company both desire for Service Provider to continue to
provide certain services to Company following the initial public offering of
Security Capital Assurance Ltd; and

Service Provider and the Company desire to enter into this Agreement to set
forth the roles and responsibilities with regard to services to be provided by
Service Provider to the Company.

Now, in consideration for the mutual benefits contained in this Master Services
Agreement, it is agreed as follows:

1.           Definitions     The following words and phrases shall have the
meaning given to them below:     “Actual Cost” shall have the meaning specified
in clause 17.2.     “Agreement” means this Master Services Agreement, the
Schedules and Appendices attached to it and any subsequent amendments or
alterations agreed in writing by the Parties.     “AOP” shall have the meaning
specified in clause 11.1.     “AOP Objectives” shall have the meaning specified
in clause 11.1.     “Employee Costs” shall have the meaning specified in the
Schedules attached hereto.     “Expiration Date” shall have the meaning
specified in clause 2.1.     “Fees” shall have the meaning specified in clause
17.1.     “Non-XL Third Party Contractors” means any individual, company or
other legal entity with whom Service Provider enters into a contract for the
benefit of the Company, including (but not  

--------------------------------------------------------------------------------



  limited to) to enhance its ability to provide any part of the Services, where
such individual, company or other legal entity is not within the XL Group .    
“Representatives” shall have the meaning specified in clause 10.1.    
“Services” shall have the meaning specified in clause 3.1.     “Staff” means
individuals employed by the Service Provider or with another company within the
XL Group.     “Steering Committee” shall have the meaning specified in Clause
10.3.     “Support Services” means Security Capital Assurance Ltd’s and/or the
Company’s proportional share of the services provided to and in support of the
Service Provider by any employees of the XL Group, determined on a per capita
basis.     “Third Party Contractors” means both XL Third Party Contractors and
Non-XL Third Party Contractors.     “XL Third Party Contractors” means any
individual, company or other legal entity with whom Service Provider enters into
a contract for the benefit of Company, including (but not limited to) to enhance
its ability to provide any part of the Services, where such individual, company
or other legal entity is within the XL Group.   2.           Term of This
Agreement   2.1 This Agreement shall commence on the Effective Date and shall
terminate on the second anniversary of the Effective Date (the “Expiration
Date”) unless earlier terminated in accordance with clause 11.1 or 20 of this
Agreement.   3. Provision of Services   3.1 Each Schedule attached to and made a
part of this Agreement describes the services to be provided by Service Provider
to the Company, as amended from time to time by written agreement of the Parties
(the “Services”). The Parties have made a good faith effort as of the date
hereof to identify each Service and to complete the content of the Schedules
accurately. It is anticipated that the Parties will modify the Services from
time to time. In that case or to the extent that any Schedule is incomplete, the
Parties will use good faith efforts to modify the Schedules. There are certain
terms that are specifically addressed in the Schedules attached hereto that may
differ from the terms provided hereunder. In those cases, the specific terms
described in the Schedules shall govern.   3.2 The Parties may also identify
additional Services that they wish to incorporate into this Agreement. The
Parties will create additional Schedules setting forth the description of such
Services, the Fees for such Services and any other applicable terms.   3.3
Subject to the terms of this Agreement, Service Provider undertakes to and shall
provide the Services to Company to the best of its ability at all times and to a
standard that would reasonably be expected of it by a professional, independent
person or body.  

-2-

--------------------------------------------------------------------------------



3.4 Without prejudice to clause 3.3, to the extent that Service Provider is
unable to perform any part of the Services in accordance with this Agreement, it
shall advise Company as soon as reasonably practicable. In addition, Service
Provider shall, to the extent possible, advise Company of a timetable for it to
be able to resume full performance of the Services in accordance with this
Agreement and the steps it is taking in that regard. Service Provider shall
notify the Company to the extent there is likely to be any deviation from the
timetable proposed.   3.5 The Parties acknowledge and agree that Service
Provider and the Staff shall be entitled to provide similar services as the
Services to any other legal entity, provided that in doing so the operation of
the Company is not unreasonably prejudiced and the provision of the Services to
the Company is not materially adversely affected. The Parties further
acknowledge and agree that the Company may retain any individual or legal
entity, other than Service Provider and the Staff, to perform services similar
or identical to the Services; provided that in doing so the ability of Service
Provider to perform any part of the Services in accordance with this Agreement
is not materially adversely affected.   4.           Provision of Staff to
perform the Services   4.1 Service Provider acknowledges it has been given
sufficient information to understand and appreciate the requirements and
operations of the Company relating to the provision of the Services currently
described in each Schedule. Service Provider shall and undertakes to provide at
all times, Staff or Non-XL Third Party Contractors of the requisite calibre, and
with appropriate training and experience and in sufficient numbers as required
by the Company and as agreed between the Parties and in accordance with the
attached Schedules.   4.2 The Company acknowledges and agrees that at the
commencement of this Agreement the Staff or Non-XL Third Party Contractors
provided to perform the Services are of the requisite calibre, have appropriate
experience and training and are of a sufficient number.   4.3 Clause 4.1 is
subject to the Company’s business plan and changing requirements. If the
Company’s business plan and requirements alter materially after the date this
Agreement commences, the Parties shall endeavour to agree the additional or
reduced requirements relating to the provision of the Services, and Service
Provider shall use its reasonable best endeavours to fulfil such agreed
requirements of the Company.   4.4 If Service Provider cannot provide Staff to
perform the Services, it shall, with the agreement of Company, contract or
subcontract with Non-XL Third Party Contractors to provide all or part of the
Services. The direction and management of the Non-XL Third Party Contractors
provided to perform the Services on behalf of the Company will be the
responsibility of Service Provider, unless otherwise agreed by the Parties in
writing but only to the extent that Service Provider has contracted directly
with such Non-XL Third Party Contractors.   5. Third Party Contractors   5.1 The
Company acknowledges and agrees that the provision of the Services may in part
be delegated or contracted or subcontracted to Third Party Contractors by
Service Provider.   5.2 Service Provider may enter into contracts with Third
Party Contractors, including, but not limited to, for the provision of the
Services, either on its own behalf or on its own behalf and on behalf of the
Company, whichever Service Provider reasonably deems appropriate and in the best
interests of Company.  

-3-

--------------------------------------------------------------------------------



5.3 When entering into contracts with Third Party Contractors, Service Provider
will have regard to the stated interests of the Company, including, but not
limited to, the identity of the Third Party Contractor, the terms, costs and
period of the contract.   5.4 To the extent Service Provider delegates to, or
contracts or subcontracts with, Third Party Contractors to perform any part of
the Services or to perform specific functions, Service Provider shall (remain
responsible and) be liable to the Company for the (non) performance of the
Services and the (non) performance of such specific functions in their entirety
(and for the oversight and management of the Third Party Contractors) and in
accordance with clause 6.1. below, unless otherwise agreed in writing by the
Company.   6.           Liability   6.1 Except to the extent set out in clauses
6.2, to 6.3 below or as a result of a breach by the Company of its obligations
under clause 16.1, Service Provider shall be liable to indemnify the Company for
any loss the Company incurs (including defence costs) caused by (i) the acts
and/or omissions of Service Provider, its employees, directors and officers in
providing the Services, (ii) the breaches of obligations, acts and/or omissions
of Third Party Contractors, and (iii) the failure of Service Provider to abide
by the terms and conditions of this Agreement. Both Parties shall take all
reasonable steps to mitigate any loss including pursuing recovery from any third
party. Where appropriate, the Parties further agree they will consult each other
in respect of such steps in accordance with clause 10 below.   6.2 Service
Provider shall not be liable to the Company in respect of any loss caused by
acts of God, or any event beyond the reasonable control of the Parties,
including but not limited to nationalization, expropriation, devaluation,
seizure, or similar action by any government authority, de facto or de jure; or
acts of war, terrorism, insurrection or revolution.   6.3 Service Provider
agrees to take all reasonable steps to recover any loss suffered by Company (for
which Service Provider is liable to indemnify the Company under this Agreement)
from any insurer or any third party liable to Service Provider in respect of
such loss. Provided that Service Provider complies with such obligation in a
timely manner, the Company agrees to delay commencing proceedings against
Service Provider to enforce payment in respect of any claim, which it may have
under this Agreement until such time as and to the extent that Service Provider
has obtained recovery against any third party (including but not limited to
Third Party Contractors and insurers) in respect of such losses.   7. Insurance
  7.1 Service Provider undertakes it or one of its affiliates has and will
maintain throughout the duration and period of this Agreement appropriate errors
and omissions and directors’ and officers’ insurance in full force and effect to
cover its liabilities to third parties.   8. Limitation of Authority   8.1
Except as expressly provided for in this Agreement, or by the Company, neither
Service Provider nor the Staff shall enter into any contract (including verbal)
on behalf of the Company or commit or bind the Company to any agreement or
obligation, or hold it or themselves out as having authority to do so.  

-4-

--------------------------------------------------------------------------------



  9. Compliance   9.1 In providing the Services, Service Provider shall, to the
extent within its control, comply with, and will not do anything or fail to do
anything, which would result in the Company failing to comply with, all
applicable laws, legislation and regulations. In addition, Service Provider
shall comply with relevant principles and guidelines, manuals, codes and
policies issued by the Company to the extent it is made aware of such principles
and guidelines, manuals, codes and policies. It is agreed and understood that
this clause does not affect or reduce the Company’s duty and responsibility with
regard to its own regulatory and legal compliance.   9.2 Service Provider shall
direct all enquiries from any regulatory authority relating to this Agreement or
the Services to the Company, unless (i) the enquiry is specifically addressed to
Service Provider (in which case Service Provider shall procure that the details
or a copy of such enquiry are promptly relayed in writing to the Company), (ii)
the enquiry relates exclusively to a third party and not to Company, or (iii)
otherwise agreed in writing by the Parties.   10.         Persons Responsible
for the Operation of this Agreement   10.1 The Service Provider and the Company
shall each appoint two individuals to be their respective representatives (the
“Representatives”) for the purpose of the operation of this Agreement. The
Representatives (identified below) shall be responsible for, among other things,
managing the relationship, and acting as the principal points of contact,
between the Parties in relation to matters and disputes under this Agreement.  
10.2 Any matters or disputes under this Agreement including matters or disputes
affecting the relationship between the Parties or the performance of their
respective obligations hereunder, shall in the first instance, be raised to and
sought to be resolved by the Representatives.   10.3 If and to the extent that
any matters or disputes cannot be resolved by the Representatives then the
Representatives shall, raise such matters or disputes with a committee comprised
of the members set forth on Annex A hereto and established by the Parties for
the purpose of overseeing the relationship between the Parties with respect to
matters set forth in this Agreement (the “Steering Committee”). The Steering
Committee shall be responsible for the resolution of those matters and disputes
brought before it.   10.4 The Parties may each appoint Representatives, in lieu
of their Representatives listed below, provided that prior written notice is
given to the other Party in accordance with Section 24 below.      

          Company Representatives:   
See Annex A hereto. 
      Service Provider Representatives:   
See Annex A hereto. 
 


-5-

--------------------------------------------------------------------------------



11.         Annual Operating Plan   11.1 The Parties will coordinate the
development of an annual operating plan (“AOP”) setting forth the specific
objectives, Service standards, performance measures, activity levels and a
detailed budget setting out the cost estimates, types of services and allocation
keys for each of the Services (collectively, the “AOP Objectives”). The Parties
shall implement the AOP Objectives by January 1 of each calendar year. In the
AOP process, the Parties agree to use their best efforts to harmonize the
interests of Company to have quality services at affordable cost and the
interest of Service Provider to recover its costs of performing the Services. On
or before August 15 of each calendar year, the Company shall submit to Service
Provider a list of the types of services required from Service Provider, upon
which Service Provider shall establish its budget and cost estimate calculations
for purposes of the AOP. On or before September 15 of each calendar year, an AOP
for each Service for the next calendar year will be submitted to each of the
Representatives of the Company and Service Provider, for review and approval.
Approval by each Party’s respective Representatives will constitute approval by
the Parties of the AOP. In the event that the Parties do not approve the AOP in
whole or in part in respect of any Service, the Service Provider shall have the
right to terminate this Agreement (or any extension hereof entered into pursuant
to clause 20.2 below) in respect of any such services upon ninety (90) days
written notice to the Company.   12. Performance Review   12.1 The Parties will
meet annually on or about July 31 to review progress against the AOP Objectives,
Service standards, performance measures and activity levels. The Parties will
use their good faith efforts to resolve any issues concerning Service standards,
performance measures or changes in Fees from the AOP during these meetings. If
the Parties are unable to resolve those issues, they will refer the disputed
issues, in the first instance, to their respective Representatives and in the
second instance, to the Steering Committee, pursuant to clause 10 above.   13.
Documents and Records   13.1 Service Provider shall establish and/or maintain
records relating to this Agreement and, to the extent reasonable and
appropriate, the Services, in accordance with the document retention policy
established by XL Capital Ltd or in accordance with applicable laws and
regulations if they provide for longer periods of retention.   13.2 Company, its
bona fide agents, auditors and/or a relevant regulatory authority shall have the
right on the giving of reasonable prior notice, to inspect and audit any records
of or held by Service Provider relating to this Agreement and the Services, and
shall have the right to make copies or extracts of any such records.   13.3 In
the event that an audit reveals that Service Provider is not complying with the
terms of this Agreement, or any applicable regulation, principles, guidelines,
laws or legislation in any material respect, Company may, without prejudice to
its other rights under this Agreement, require Service Provider to take all
necessary remedial action within four (4) weeks following disclosure to Service
Provider of such audit results.   13.4 All files, materials, policies and
documents prepared or obtained by Service Provider in the course of carrying out
its obligations under this Agreement shall be and remain the property of
Company, and Service Provider shall treat them accordingly - including keeping
them safe and secure whilst in Service Provider’s possession.  

-6-

--------------------------------------------------------------------------------



14.         Confidentiality   14.1 Confidential Information means all
information disclosed by either Company or Service Provider (whether in writing,
orally or by another means) concerning the other Party which comes into their
possession as a consequence of the operation of this Agreement including,
without limitation, information relating to the Parties products, operations,
processes, plans or intentions, product information, know-how, design rights,
trade secrets, market opportunities and business affairs.   14.2 The Parties
undertake to hold the Confidential Information in confidence and not to disclose
the Confidential Information (except as provided in this Agreement) without the
prior written consent of the other Party.   14.3 Notwithstanding clause 14.2,
and provided prior written notice is provided to the other Party, the Parties
are entitled to disclose that portion of the Confidential Information required
in order to comply with any legal requirement or any regulation or rule or the
requirements of any rating agency, or to the extent the Confidential Information
is already in the public domain.   15. Data Protection   15.1 The Parties
undertake to comply with all applicable data protection laws and regulations in
any relevant jurisdiction in which personal data (or any other data, the use or
transfer of which is regulated by law and regulations in that jurisdiction) is
transferred or used in connection with the provision of the Services.   16.
Business Continuity Plan   16.1 The Parties shall be jointly responsible for
devising a plan(s) to ensure the continuity of the Services in the event of an
unforeseen interruption and any other prudent procedures and measures that are
reasonably necessary to prevent the disruption of the Services (collectively,
the “Business Continuity Plan”). The Company shall be responsible for
maintaining the Business Continuity Plan and Service Provider shall, in the
event of an unforeseen interruption, cooperate to the best of its ability with
the Company to ensure the uninterrupted provision of Services.   17.
Remuneration and Fees   17.1 General: Within thirty (30) days of the receipt of
an invoice from Service Provider, Company shall pay Service Provider
semi-annually, in arrears, on a “cost plus” basis for each Service as set forth
in the attached Schedules (collectively, the “Fees”). Such invoices shall be
provided at the end of the second and fourth quarter of each calendar year and
each such invoice shall itemize the Fees, the Employee Costs (as defined in the
attached Schedules), and the methodology for calculating the Employee Costs. The
Parties agree that the annual percentage mark up, as set forth in the attached
Schedules, will be determined with the assistance of an unrelated third party
utilizing US tax related transfer pricing guidelines. Except as specifically
provided herein or in the Schedules, or as subsequently agreed in an AOP or
otherwise by Company, Company will not be responsible to Service Provider or to
any Non-XL Third Party Contractor , for any additional fees, charges, costs or
expenses relating to the Services, unless such additional fees, charges, costs
or expenses are a direct result of Company’s unilateral deviation from the scope
of the Services defined in the Schedules.  

-7-

--------------------------------------------------------------------------------



17.2       Review of Fees:         (a)   Subject to the provisions of clause
11.1 above, at the end of each annual period commencing as of January 1, 2006,
Service Provider will review the charges, costs and expenses actually incurred
by Service Provider in providing any Service, as well as the calculation of any
related Fees (collectively, “Actual Cost”) during the previous twelve (12)
months. In the event that Service Provider determines that the Actual Cost for
any Service differs from that set forth in the AOP, Service Provider will
deliver to Company documentation for such Actual Cost, and will adjust the
appropriate Fees retroactively and/or prospectively as necessary to reflect such
differences; provided, however, that no such adjustment shall increase or
decrease the Fees payable in respect of any Service by more than 15% of the
initial related Fees currently set forth in the related Schedules for such
Service.     (b)         As a part of the AOP process referred to in clause 11
above, the Parties will set Fees or new budgets for each ensuing year, and may
make other changes to the Fees with respect to each Service, based upon an
increase or reduction in the scope of or requirements for such Service. Once an
AOP has been finalized (whether by agreement or pursuant to the provisions of
clause 12.1), the Fee for each Service set out in that AOP will apply for the
ensuing year, subject to any subsequent written agreements between the Parties.
  18.        Taxes   18.1 All sums payable pursuant to this Agreement shall be
exclusive of any and other duties and taxes. Any other duties or taxes payable
on such sums shall be payable in addition to such sums.   19. Complaints   19.1
In accordance with clause 24, the Parties shall notify one another immediately
upon becoming aware of any relevant matter arising out of the operation of, or
in connection with, this Agreement, which has resulted or could result in a
complaint to, including but not limited to, any regulatory authority or which
could give rise to litigation or proceedings against either Party.   20. Term
and Termination   20.1 At any time prior to the Expiration Date, upon ninety
(90) days written notice to the Service Provider, this Agreement may be
terminated by the Company either in whole or with respect to one or more of the
Services.   20.2 At any time after the Expiration Date, this Agreement may be
extended and/or terminated by the Parties in writing, either in whole or with
respect to one or more of the Services; provided, however, that such extension
and/or termination shall only apply to the Services for which the Agreement was
extended and/or terminated. At least ninety (90) days prior to the Expiration
Date, Company shall give Service Provider written notice of Company’s request to
extend the term of or terminate the Agreement in respect of any Services. In
addition, the Parties shall be deemed to have (i) extended this Agreement with
respect to a specific Service if the Schedule for such Service specifies a
completion or termination date beyond the aforementioned Expiration Date and
(ii) terminated this Agreement with respect to a specific Service if the
Schedule for such Service specifies a completion or termination date prior to
the aforementioned Expiration Date. Services shall be provided up to and
including the date set forth in the applicable Schedule, subject to earlier
termination as provided herein.  

-8-

--------------------------------------------------------------------------------



20.3      Other than in respect of Internal Audit Services provided in
connection herewith, which will continue and/or terminate in accordance with the
other relevant provisions of this Agreement, this Agreement shall terminate in
the event XL Group’s ownership of common stock of Security Capital Assurance Ltd
falls to 35% or less in which case the Parties shall have ninety (90) days, from
the date of such event, to terminate all Services unless otherwise agreed by the
Parties; provided, however, that if the reduction in the XL Group’s ownership
interests referred to above is initiated by the XL Group, the Service Provider
shall use its reasonable best efforts to maintain the General Ledger and Human
Resources Services provided hereunder, subject to applicable law, until the
Expiration Date, and any additional costs incurred by either the Service
Provider or the Company in connection with the maintenance of such Services
shall be paid by the Service Provider.   20.4 Unless the other Party
specifically agrees to the contrary in writing, this Agreement will be
automatically terminated with immediate effect in the event that one Party
shall:-     (a)         enter or become the subject of voluntary or involuntary
rehabilitation or liquidation proceedings;     (b) become the subject of an
action in bankruptcy;     (c) make or propose any composition with its creditors
or make any assignment for the benefit of its creditors or otherwise acknowledge
its insolvency;     (d) have an administrator or administrative receiver or
equivalent office holder appointed by a court of competent jurisdiction;     (e)
have a receiver or equivalent office holder appointed for the whole or any part
of its business;     (f) any past or present director, officer, partner or
employee of Service Provider is convicted of or charged with any criminal
offence involving fraud or dishonesty or any similar criminal offence which may
materially affect the operation of this Agreement.   20.5 Each Party shall
inform the other immediately upon becoming aware of the occurrence of any of the
events set out in clause 20.4 above.   20.6 In the event of persistent and
material breaches of any discreet part of the Services, Company shall inform the
Representatives of Service Provider in writing of the nature of such breaches.
The Representatives shall meet as soon as reasonably practicable to discuss
these breaches (such meeting being expected to occur within seven (7) business
days of receipt of the written notice) and try to agree an action plan designed
to remedy the breaches within a reasonable timeframe acceptable to Company.
Should an action plan not be agreed within a reasonable timeframe, or the
implementation of an action plan not result in the Services being performed to
the specified standards, then the Representatives shall raise the matter with
the Steering Committee, in accordance with clause 10 above. If the material
breaches continue and the Steering Committee does not provide a resolution to
the matter within a reasonable timeframe, then Company has the right to
terminate the relevant part of the Services with one (1) month’s notice. Such
termination will not affect the continuance of the Services not subject to the
persistent and material breaches.   20.7 On termination of any Service provided
for in any Schedule or the entire Agreement, each Party shall bear its own
associated costs; Service Provider will cooperate in good faith with Company  

-9-

--------------------------------------------------------------------------------



  to provide Company (or its designee) with reasonable assistance to make an
orderly transition from Service Provider to another supplier of the Services.
Service Provider undertakes to work with Company to ensure a smooth transition
and hand-over and to minimise the costs associated with termination for each
Party. Such transition assistance shall include the following:                  
(a)           developing a transition plan with assistance from Company or its
designee; and     (b) organizing and delivering to Company records and documents
necessary to allow continuation of the Services, including delivering such
materials in electronic forms and versions as requested by Company.      

20.8 Termination of this Agreement does not affect a Party’s accrued rights and
obligations at the date of termination.   21.           Law and Jurisdiction  
21.1 This Agreement shall be construed in accordance with the laws of New York
without regard to the principles of conflict of laws.   22. Third Parties’
Rights   22.1 For the avoidance of doubt, no term of this Agreement is intended
for the benefit of any third party, and the Parties do not intend that any term
of this Agreement should be enforceable by a third party.   23. Assignment  
23.1 This Agreement shall not be assignable by either Party without the express
written consent of the other, and such consent shall not be unreasonably
withheld, provided however that upon delivery of notice to Company, Service
Provider may assign all or a portion of its rights under this Agreement to an
affiliate. For purposes of this Agreement “affiliate” shall mean any person,
corporation, company partnership, individual or group (collectively a “Person”),
which directly or indirectly, through one or more intermediaries, controls or is
controlled by, or owns or is owned by another Person, with an equity or other
financial interest of 35% or more of any management interest.   24. Notices  
24.1 All notices hereunder shall be sent to the Party at the address set forth
below or at such other address as shall be specified by a Party as to it in a
notice duly given. Notices shall be effective upon receipt, and shall be
addressed as follows:     If to XLA:  70 Seaview Avenue     Stamford, CT 06902  
  Attn: General Counsel     If to XLFAS:         1221 Avenue of the Americas    
New York, NY 10020     Attn: General Counsel       or to such other address as a
Party shall have designated by notice in writing to the other Party in the
manner provided by this clause 24.1.        


-10-

--------------------------------------------------------------------------------



25.  Entire Agreement     25.1 This Agreement, including the attached Schedules
and Appendices, is the complete and exclusive statement of the agreement between
the Parties and supersedes all prior proposals, understandings and all other
agreements, oral and written, between the Parties relating to the subject matter
of this Agreement. This Agreement may not be modified or altered except by
written instrument duly executed by both Parties.   26.           Force Majeure
  26.1 Any delay or failure by either Party in the performance of this Agreement
will be excused to the extent that the delay or failure is due solely to causes
or contingencies beyond the reasonable control of such Party.   27. Severability
  27.1 If any provision, clause or part of this Agreement, or the application
thereof under certain circumstances is held invalid or unenforceable for any
reason, the remainder of this Agreement, or the application of such provision,
clause or part under other circumstances shall not be affected thereby.

IN WITNESS WHEREOF, the Parties have signed this Agreement on the Effective Date
above.

      XL FINANCIAL ADMINISTRATIVE  X.L. AMERICA, INC.    SERVICES INC.       
By 
/s/ Richard  G. McCarty
  By: 
/s/ Richard B. Heberton  
Name: 
Richard  G. McCarty 
  Name: 
Richard B. Heberton 
Title: 
SVP, General Counsel & Secretary  
  Title: 
Senior Managing Director  


SCHEDULE #__________

______________________________ SERVICES

I.           DESCRIPTION OF SERVICES   A. SCOPE

X.L. America, Inc. (“XLA”) will provide ______________________________ services
to XL Financial Administrative Services Inc. (“XLFAS”), either through XLA’s own
resources, the resources of its subsidiaries or affiliates, as defined in the
Master Services Agreement (the “Services Agreement”), dated as of
_______________, by and between Service Provider and XLFAS, or by contracting
with other independent contractors, all in accordance with Section 2.2 of the
Services Agreement.

B.        SPECIFIC SERVICES

The specific services that Service Provider will provide are as follows:

1.           ________________________________________________________________


-11-

--------------------------------------------------------------------------------



2.           ________________________________________________________________  
3. ________________________________________________________________   4.
________________________________________________________________   5.
________________________________________________________________

Additional services may be included upon agreement of both parties.

II.           SERVICE FEES

Company will pay Service Provider semi-annually on a “cost plus” basis for each
Service as set forth herein.

The Fee will include:

            (i)           with respect to the Services being performed and
Support Services being provided by Service Provider, any salaries, bonuses,
benefits, fringe benefits, incentive compensation benefits (if applicable)
payroll taxes or other applicable taxes, and deprecia- tion/amortization of
office equipment and software attributed to the employees in the group
(collectively, the “Employee Costs”), based upon the ratio of Service Provider’s
estimate of the time spent by the employees on behalf of XLFAS or in connection
with providing Support Services divided by the total time spent by the employees
multiplied by the Employee Costs;     (ii) a mark up of ____% of the aggregate
amount calculated pursuant to (i);     (iii) third-party expenses, including
travel and entertainment, consulting fees and printing costs, incurred on behalf
of XLFAS by Service Provider on behalf of XLFAS or in connection with providing
Support Services; and     (iv) any costs incurred by the Service Provider in
providing the Services not in the ordinary course of business.

III.         ADDITIONAL TERMS

Period of coverage will be ongoing subject to yearly reviews during the annual
budgeting process.

-12-

--------------------------------------------------------------------------------